Citation Nr: 0907741	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, to include chronic obstructive pulmonary disease 
and sarcoidosis.  

2.  Entitlement to an increased evaluation for the service-
connected hypertension, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for the service-
connected left knee instability, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected left knee disability on the basis of impaired 
flexion, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for the service-
connected left knee disability on the basis of impaired 
extension, currently evaluated as 10 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

The Veteran represented by:  J.W.  Feuchtenberger, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had verified active duty service from October 
1981 to November 1987.  Additionally, the DD Form 214 
reflects prior active service of three years, ten months, and 
twelve days, with continuous active service from November 
1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
issued by the RO.  

The Board previously remanded this case in May and December 
of 2003.  The matter was again remanded in July 2008 in order 
that the Veteran might be afforded a hearing.  

In November 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

At the hearing, the record was held open for an additional 14 
days in order that the Veteran might have time to submit 
additional evidence and argument.  Additional evidence and 
argument was associated with the Veteran's claims file in 
January 2009.  No waiver of initial RO consideration 
accompanied this submission.  

The evidence submitted, however, is duplicative of evidence 
already associated with the Veteran's claims file.  A remand 
to the RO for initial review of this evidence is therefore 
unnecessary in this case.  

Here, the Board notes that, in November 2008 and January 2009 
statements submitted to VA, as well as in his testimony 
before the Board, the Veteran and his representative have 
requested to file and reopen several claims for disabilities.  
These claims are more specifically delineated in the November 
2008 and January 2009 statements and are referred to the RO 
for appropriate disposition.  

The issues of service connection for chronic lung disorder 
and a total rating based on individual unemployability due to 
service-connected disability are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran of any further action on his part.  




FINDINGS OF FACT

In March 2007 and January 2009 statements submitted to VA, 
the Veteran and his representative have indicated that the 
Veteran has accepted the evaluation of his service-connected 
impaired left knee flexion and impaired left knee extension, 
each evaluated at 10 percent disabling, left knee 
instability, evaluated as 30 percent disabling, and 
hypertension, evaluated as 20 percent disabling.  

The Board interprets these statements as a desire to withdraw 
these claims from further consideration.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issues 
of entitlement to an increased evaluation for the service-
connected impaired left knee flexion, impaired left knee 
extension, left knee instability, and hypertension, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that, in March 2007 and 
January 2009 statements submitted to VA, the Veteran and his 
representative have indicated that he has accepted the 
evaluation of his service-connected impaired left knee 
flexion and impaired left knee extension, each evaluated at 
10 percent disabling, left knee instability, evaluated as 30 
percent disabling, and hypertension, evaluated as 20 percent 
disabling.  

The Board interprets these statements as a desire to withdraw 
these claims from further consideration.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board 
does not have jurisdiction to review these matters, and the 
appeal to these issues is dismissed.  



ORDER

The appeal concerning the claims for an increased evaluation 
for the service-connected impaired left knee flexion, 
impaired left knee extension, left knee instability, and 
hypertension are dismissed.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's lung, and individual unemployability 
claims must be remanded for further action.  

First, the Board notes that the Veteran, in testimony before 
the Board and in statements submitted to VA, indicated that 
he has been awarded disability benefits from the Social 
Security Administration.  While the Veteran's claims file 
contains several copies of the award letter related to these 
benefits, the other records related to this award, have not 
been associated with the Veteran's claims file.  The RO 
should therefore contact the Social Security Administration 
and take all necessary attempts to obtain all records related 
to this award. 38 C.F.R. § 3.159.  

In this regard, the Board notes that VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice.  See, Murincsack v. Derwinski, 2 Vet. App. 
363, 372 (1992) (recognizing that evidence from the Social 
Security Administration (SSA) must be considered in a VA 
decision regarding benefits).  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Upon remand, the RO should also update the Veteran's claims 
file with any recent medical records relevant to the 
Veteran's claims.  

In this regard, the Board notes that the Veteran has received 
recent treatment at the Beckley VA Medical Center.  The RO 
should therefore attempt to obtain records from this facility 
dated since March 2008.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  
In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Next, the Board notes that in June 2008, the RO denied a 
total rating based on individual unemployability due to 
service-connected disability.  In November 2008, the Veteran 
submitted a statement indicating that he wished to challenge 
the VA's determination that he was not unemployable.  The 
Board construes this submission as a notice of disagreement 
(NOD).  By filing an NOD, the Veteran has initiated appellate 
review of this issue.  

The next step in the appellate process is for the RO/AMC to 
issue to the Veteran a statement of the case (SOC).  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Consequently, this matter must be remanded 
for the issuance of a Statement of the Case (SOC).  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status; a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201 and 20.202.  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should issue to the Veteran an 
SOC addressing the claim for entitlement 
to individual unemployability.  Along 
with the SOC, the RO should furnish to 
the Veteran a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to this issue.  The Veteran is 
hereby reminded that appellate 
consideration of this matter may be 
obtained only if a timely appeal is 
perfected.  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for his 
claimed disabilities.  This should 
include medical and treatment records 
from the Beckley VA Medical Center dated 
since January 2008.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the Veteran should be 
informed in writing.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals








 Department of Veterans Affairs


